DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/12/2022. The examiner acknowledges the amendments to claims 1 - 2, 8 - 9, 11 – 16, and 21. Claims 10 and 19 are cancelled. Claims 1 – 9, 11 – 18, and 20 - 22 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 9, filed 08/12/2022, with respect to the objection to claim 9 have been fully considered and are persuasive.  The objection to claim 9 has been withdrawn. 
Applicant’s arguments, see pg 10, filed 08/12/2022, with respect to the rejection(s) of claim(s) 1 – 9, 11 – 18, and 20 - 22 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1 – 9, 11 – 14, and 21 - 22 is made in view of US 20130210058 A1 to White, et al. (hereinafter White). Furthermore, upon further consideration, a new ground(s) of rejection of claims 15 – 18 and 20 is made in view of US 20100087720 A1 to Addison.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more second light sources remotely located from the multispectral sensor device in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9, 11 – 18, and 20 - 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine, based on minimizing a sum of squared differences…” and “determine, based on the estimate of the water content…” in claims 1, 8, and 15. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: wearable multispectral sensor device in claim 1 and a wearable multispectral sensor and first and second light sources in claim 15.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20150148636 A1 to Benaron (cited in previous Office Action), which teaches wearable sensors and first and second light sources are well-known in the art [0004 – 0005]. Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 – 7, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080221412 A1 to Baker, et al. (cited in previous Office Action, hereinafter Baker) in view of US 20150148636 A1 to Benaron (cited in previous Office Action), US 20130210058 A1 to White, et al. (hereinafter White), and US 20140358012 A1 to Richards, et al. (cited in previous Office Action, hereinafter Richards).
Regarding claim 1, Baker teaches a device (monitor, 22; Abstract; para [0030]; Fig. 3), comprising:
one or more memories (memory, 44); and
one or more processors communicatively coupled to the one or more memories (processor, 42; para [0032]; para [0038]-[0039]), to:
obtain, from a multispectral sensor device (detector 30) (para [0030]-[0032], detector 30 is configurable to be a multispectral device by being configurable for receiving light of different spectra which are subsequently separated and processed by spectrometer 40 to determine an absorbance spectrum), measured absorption spectra data associated with tissue of a subject (para [0030]-[0032]),
wherein the measured absorption spectra data is obtained for a plurality of wavelength channels (para [0031]);
determine, based on an estimate of water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that the multispectral sensor device is configured to be worn by the subject,
16 or more wavelength channels are used;
determine, based on minimizing a sum of squared differences between modeled absorption spectra data and the measured absorption spectra data, an estimate of a water content associated with the tissue; and
wherein the one or more processors, when performing the one or more actions, are to:
provide a notification regarding water consumption when the estimate of the hydration level satisfies a threshold value.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the ability for measurements to be collected for around 19 different wavelengths. For example, 1000nm, 1018 nm, 1036 nm, etc.]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.
Benaron teaches a multispectral sensor device worn by a subject [0002, 0175 – 0176].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device worn by a subject, because doing so would have the predictable result of enable the multispectral device to act as an ambient sensor for continuous monitoring to provide an improved user experience and look and feel, as recognized by Benaron [0028].
White teaches determine, based on minimizing a sum of squared differences between modeled absorption spectra data and measured absorption spectra data [0094, 0173, 0175, 0262], an estimate of a water content associated with tissue [0094, 0173, 0175, 0262].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have determine, based on minimizing a sum of squared differences between modeled absorption spectra data and the measured absorption spectra data, an estimate of a water content associated with the tissue, because doing so would help minimize measurement error, as recognized by White [0173].
Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification regarding water consumption (such as drinking more or less) when an estimate of a hydration level satisfies a threshold value [0111, 0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Richards [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 2, Baker in view of Benaron, White, and Richards teach the invention of claim 1, and Baker further teaches the one or more processors, when performing the one or more actions, are further to:
provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
However, Baker does not teach the notification is provided to a user device of a care provider for the subject when the estimate of the hydration level satisfies the threshold value.
Richards teaches the notification is provided to a user device of a care provider (such as a health station) for the subject when the estimate of the hydration level satisfies the threshold value [0084, 0289 - 0290, 0390].

Regarding claim 3, Baker in view of Benaron, White, and Richards teach the invention of claim 1, and Baker further teaches the device is integrated with the multispectral sensor device (30) ([0028], detector 30 is integrated within sensor 24 of the device, which is integrated with monitor 22 of the device via cable 32) (Fig 2).

Regarding claim 5, Baker in view of Benaron, White, and Richards teach the invention of claim 1, and Baker further teaches the plurality of wavelength channels are associated with near-infrared light or visible light (Abstract).

Regarding claim 6, Baker in view of Benaron, White, and Richards teach the invention of claim 1, however Baker does not teach the device is configured to contact a skin surface of the subject.
Richards teaches a device is configured to contact a skin surface of the subject [0026, 0076] (Fig. 4B, Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the device is configured to contact a skin surface of the subject, because modifying the device such that it can be worn such that it is in continuous contact of skin would enable continuous monitor of biometric data, as recognized by Richards [0076].

Regarding clam 7, Benaron, White, and Richards teach the invention of claim 1, and Baker further teaches the tissue of the subject is associated with at least one of a wrist, a finger, an arm, a leg, a head (para [0044]), or an ear.

Regarding claim 21, Baker in view of Benaron, White, and Richards teach the device of claim 1 as above, and Baker further teaches the absorption spectra data is based on a plurality of light sources being directed to a tissue of a subject (Baker para {0031], the emitter 28 may include a plurality of illumination fibers [plurality of light sources] for emitting light into the patient's tissue, and in the embodiment illustrated in Fig. 2, the illumination fibers making up emitter 28 are arranged in a circle around the detector).

Regarding claim 22, Baker in view of Benaron, White, and Richards teach the device of claim 1, however Baker does not teach the multispectral sensor device is a binary multispectral sensor (BMS) device.
Benaron teaches a multispectral sensor device is a binary multispectral sensor (BMS) device ([0101, 0276], the multispectral sensor can comprise multiple optic fibers (such as the 7 optical fibers 205A - G in the example shown in Fig 2A), each configured to sense a different wavelength or range of wavelength by having a different spectral filter, such as at 960 nm and 820 nm, which can be used to determine hydration. In this manner, Benaron can be configured to analyze at least two wavelength bands from a multi-wavelength spectrum to determine hydration).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device is a binary multispectral sensor (BMS) device, because doing so would have the predictable result of determining water concentration where water absorbance peaks at multiple points along a spectrum, as recognized by Benaron [0276].

Claim(s) 8 – 9, 11 – 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of White and Richards
Regarding claim 8, Baker teaches a non-transitory computer-readable medium (memory, 44; Abstract; para [0030]; Fig. 3) storing instructions (para [0032]; para [0039]), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors (processor, 42; para [0032]; para [0038]-[0039]) to:
determine, based on an estimate of water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not teach identify one or more values that are based on minimizing a sum of squared differences between modeled absorption spectra and measured absorption spectra data associated with tissue of a subject;
Determine, based on the one or more values, an estimate of a water content associated with the tissue; and
wherein the one or more processors, when performing the one or more actions, are to:
provide a notification regarding water consumption when the estimate of the hydration level satisfies a threshold value.
White teaches identify one or more values that are based on minimizing a sum of squared differences between modeled absorption spectra and measured absorption spectra data associated with tissue of a subject [0094, 0173, 0175, 0262];
Determine, based on the one or more values, an estimate of a water content associated with the tissue [0094, 0173, 0175, 0262].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to identify one or more values that are based on minimizing a sum of squared differences between modeled absorption spectra and measured absorption spectra data associated with tissue of a subject;
Determine, based on the one or more values, an estimate of a water content associated with the tissue, because doing so would help minimize measurement error, as recognized by White [0173].
Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification regarding water consumption (such as drinking more or less) when an estimate of a hydration level satisfies a threshold value [0111, 0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Richards [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 9, Baker in view of White and Richards teach the limitations of claim 8, however Baker does not the one or more instructions, that cause the one or more processors to provide the notification, cause the one or more processors to further at least one of:
Transmit the notification to a user device of the subject value.
Richards teaches one or more instructions, that cause the one or more processors (of a portable biometric monitoring device) to provide the notification [0377], cause the one or more processors to further at least one of:
Transmit the notification to a user device (such as an ice cube maker or a water purifier) of the subject value [0377].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the one or more instructions, that cause the one or more processors to provide the notification, cause the one or more processors to further at least one of:
Transmit the notification to a user device of the subject value, because doing so would enable triggering of actions of user devices such as an ice maker to start or lower the operating temperature of a water purifier, as recognized by Richards [0337].

 Regarding claim 11, Baker in view of White and Richards teach the invention of claim 8, Baker further teaches the modeled absorption spectra is based on a tissue absorption model that models light scattering and light absorption in tissue (para [0031]; para [0035]; para [0038]; light intensity directly proportional to the absorbance and scattering in the tissue is converted to tissue absorbance spectrum, which is fed into the multilinear regression model; see equations (3) and (4) of Baker).

Regarding claim 12, Baker in view of White and Richards teach the invention of claim 8, however Baker does not teach the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine the one or more values by minimizing the sum of squared differences between the modeled absorption spectra and the measured absorption spectra data using a nonlinear least squares procedure.
White teaches determine the one or more values by minimizing the sum of squared differences between the modeled absorption spectra and the measured absorption spectra data using a nonlinear least squares procedure [0262].

Regarding claim 14, Baker in view of White and Richards teach the non-transitory computer-readable medium of claim 8, and Baker further teaches initial values for a tissue absorption model are associated with the modeled absorption spectra (para [0036]-[0038]; initial values of tissue absorbance spectra (Aλ1M) required in multilinear regression equation (3) are determined from intensity data stored in memory 44), but fails to teach specifically the determining is performed by the one or more processors caused by the one or more instructions, when executed by one or more processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the initial values for a tissue absorption model associated with the modeled absorption spectra using the said processor of Baker, for example, to eliminate the need of an additional hardware to compute the initial values from data stored in said memory.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Benaron, White, and Richards as applied to claim 1 above, and further in view of US 2017/0319131 A1 to Xavier da Silveira et al. (cited in previous Office Action, hereinafter “Xavier da Silveira”).
Regarding claim 4, Baker in view of Benaron, White, and Richards teach the invention of claim 1, and Baker further teaches the tissue is a skin layer (para [0025]), however they fail to teach the skin layer is based on a first distance between a light source of the multispectral sensor device and a light detector of the multispectral sensor device, and wherein the tissue is a muscle layer based on a second distance between the light source and the light detector.
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract) and a multispectral sensor (emitting component, 102; sensor 104; para [0078]), wherein processor obtains and calculates hydration level based on both the light signal from a skin layer (Abstract; para [0076]; para [0080]) based on a first distance between a light source of the multispectral sensor device (illuminators, E1, E2 & E3; Fig. 4) and a light detector of the multispectral sensor device (photodetector, PD; Fig. 4; para [0064]), and the light signal from a muscle layer (para [0076]) based on a second distance between the light source (illuminators, E1, E2 & E3; Fig. 4) and the light detector (photodetector, PD; Fig. 4; para [0064]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the device of Baker in view of Benaron, White, and Richards to detect absorbance spectra of both skin and muscle layers with the teachings of Xavier da Silveira, for example, in order to increase accuracy and representativeness of calculated hydration level.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of White and Richards as applied to claim 8 above, and further in view of Chen et al. (Journal of Biomedical Science and Engineering (2010)) (cited in previous Office Action, hereinafter “Chen”).
Regarding claim 13, Baker in view of Benaron and Richards teach the invention of claim 8, but they fail to teach a value, of the one or more values, is constrained by a logistic function that provides a boundary for a value of the water content. 
Chen teaches a method of analyzing diagnosis data (Abstract), comprising constraining said data said with logistic function that provides a boundary for the data (pg 570, col 1, para 3) prior to fitting data to a least squares model (pg 569, col 1, para 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen to the invention of Baker in view of White and Richards to constrain a value, of the one or more values, by a logistic function that provides a boundary for a value of the water content, in order to resolve the problem of collinearity, as taught by Chen (pg 572, col 2, para 1), thus improving analysis of the relationship between variables.

Claim(s) 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Benaron, US 20100087720 A1 to Addison, and Richards.
Regarding claim 15, Baker teaches a method (Abstract), comprising:
obtaining, by a device and from a multispectral sensor device (detector 30) (para [0030]-[0032], detector 30 is configurable to be a multispectral device by being configurable for receiving light of different spectra which are subsequently separated and processed by spectrometer 40 to determine an absorbance spectrum), absorption spectra data that is based on a light source (emitter 28) being directed to tissue of a subject (para [0028] and [0030]-[0032]; note the processor obtains measured absorbance spectrum);
one or more first light sources (emitter 28) that are included in the multispectral sensor device [0028] (Fig 2);
determining, by the device and based on the absorption spectra data, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]);
determining, by the device and based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and
performing, by the device, one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
However, Baker does not teach the multispectral device is worn by the subject, a plurality of light sources being directed to the tissue of the subject,
Wherein one or more second light sources are remotely located from the multispectral sensor device;
wherein the performing the one or more actions includes:
provide information regarding water consumption when the estimate of the hydration level satisfies a threshold value.
Benaron teaches a multispectral sensor device worn by a subject [0002, 0175 – 0176].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device worn by a subject, because doing so would have the predictable result of enable the multispectral device to act as an ambient sensor for continuous monitoring to provide an improved user experience and look and feel, as recognized by Benaron [0028].
Addison teaches a plurality of light sources (44 and 46) being directed to tissue of a subject (40) [0036] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have a plurality of light sources, because doing so would predictably help determine physiological parameters of the subject under examination, as recognized by Addison [0054].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have a second light source of the plurality of light sources of Addison to be remotely located from the multispectral device, because there is no evidence that rearranging the light source to be remotely located from the multispectral device would significantly modify the operation of the system as a whole (MPEP 2144.04, VI., C.).
Richards teaches performing the one or more actions includes:
providing information regarding water consumption (such as whether a user should drink more or less) when the estimate of the hydration satisfies a threshold value [0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have performing the one or more actions includes:
provide information regarding water consumption when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Baker [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 16, Baker in view of Benaron, Addison, and Richards teach the invention of claim 15, and Baker further teaches the one or more actions include at least one of: providing the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), or
transmitting a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies the threshold value.

Regarding claim 17, Baker in view of Benaron, Addison, and Richards teach the invention of claim 15, and Baker further teaches the tissue of the subject is at least one of a skin layer or a muscle layer (para [0025]).

Regarding claim 18, Baker in view of Benaron, Addison, and Richards teach the invention of claim 15, and Baker further teaches the estimate of the hydration level of the subject relates to at least one of a hydration level in a skin layer of the subject or a hydration level in a muscle layer of the subject (para [0025]).

Regarding claim 20, Baker in view of Benaron, Addison, and Richards teach the invention of claim 15, and Baker further teaches the estimate of the water content associated with the tissue is determined using a tissue absorption model (para [0038]-[0039]; note water content is estimated using equations (3) and (4) using measured tissue absorbance spectrum (AM)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060058683 A1 is mentioned because it discloses an optical measuring system comprising separate measuring components.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791